Opinions filed March 17, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                        Nos. 11-11-00021-CR & 11-11-00022-CR
                                      __________

                            LESLIE HEMPHILL, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 272nd District Court

                                      Brazos County, Texas

              Trial Court Cause Nos. 06-02012-CRF-272 & 06-05077-CRF-272


                            MEMORANDUM OPINION

       In both causes, Leslie Hemphill was convicted in 2006 for the delivery of a controlled
substance. On July 23, 2010, in trial court cause no. 06-02012-CRF-272, Hemphill filed a
motion requesting additional credit for time that he spent in jail. The trial court entered an order
in that cause on September 30, 2010, denying Hemphill’s motion. Hemphill subsequently filed a
notice of appeal, containing both cause numbers, in which he is attempting to appeal from the
“order signed by the trial court on 09/30/2010, denying defendant’s Motion Requesting
Additional Time Credit.” The State has filed in each case a motion to dismiss for want of
jurisdiction. We dismiss the appeals.
        After the clerk’s records were received by this court, we wrote Hemphill on February 14,
2011, and informed him that it did not appear that we had jurisdiction in either case. We
requested Hemphill to respond in writing by March 1, 2011, and show grounds to continue these
appeals. Hemphill has not filed a response showing grounds to continue; he did contact the
district clerk’s office and request that the September 30, 2010 order and the motion requesting
additional jail credit be forwarded to this court. The clerk’s records that had been previously
filed already contained those documents. The September 30, 2010 order from which Hemphill
attempts to appeal is, however, not an appealable order. See Ex parte Forooghi, 185 S.W.3d 498
(Tex. Crim. App. 2006); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004); Everett v.
State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dismissed). Consequently, we have no
jurisdiction to entertain these appeals.
        The State’s motions to dismiss are granted, and the appeals are dismissed for want of
jurisdiction.




                                                           PER CURIAM


March 17, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                               2